THE UNITED STATES D|STR|CT COURT
FOR THE EASTERN D|STR|CT OF NORTH CAROL|NA
WESTERN D|VlSlON
ClVlL CASE NO. 5:16-cv-00302-RE

ln re: CELESTE G. BROUGHTON,

)

)

) ORDER
Debtor. )
)

 

THlS MATTER is before the Court upon the “Chapter 7 Trustee’s
l\/lotion to Terminate Trust and to Revert Legal Title of Real Property to
F’roperty of the Estate of the Delotor” [DE~510]. The Court held a hearing on
this motion on August 10, 2018.

l. BACKGROUND

The Delotor Celeste G. Broughton (“Delotor”) filed a Petition for Relief
under Chapter 13 of the United States Banl<ruptoy Code on Deoemloer 15,
2014. [Banl<r. Case No. 14-07268~5-JNC (the “Bankruptcy Proceeding”)]. ln
her initial Sohedules, the Debtor listed her residence located at 2529 White
Oak Road, Ra|eigh, Wake County, North Carolina (“the Real Property”), as

her primary real estate asset. She estimated the value of the Real Property

 

to be $600,000, and she claimed that she held the property in “fee simple
absolute; and [as] trustee for trust for the benefit of her heirs.” [DE-4O at 3].1

The Debtor proposed a Chapter 13 Plan, Which as amended, provided
for the Debtor to market and sell the Real Property in orderto pay all secured
creditors [DE-83, 111]. The Bankruptcy Court rejected the Debtor’s
proposed plan, and on July 14, 2105, the case Was converted to one under
Chapter 7. [DE-140]. Thereafter, Walter L. Hinson Was appointed as the
Chapter 7 Trustee by order of the Bankruptcy Court. [DE-142, as amended
by DE-146].

On l\/lay 19, 2016, on his own motion, the Honorable Terrence W.
Boyle, United States District Court Judge, entered an Order Withdrawing
Reference to the United States Bankruptcy Court for the Eastern District of
North Carolina in the bankruptcy proceeding. [DE-396]. The Court then
docketed the main Bankruptcy Proceeding as Case No. 5:16-cv-302-BO. On
July 21, 2017, the case Was reassigned to the undersigned [DE-436].

On December 15, 2017, this Court entered an Order granting the

Chapter 7 Trustee's l\/lotion to Sell Assets Free and Clear of Liens and

 

1 The Debtor also claimed to be owed (1) approximately $10,000,000 in unpaid alimony,
maintenance, and support; (2) a property tax refund of $150,000 due to “overtaxation”;
~ and (3) $'|00,000 plus interest arising from acts of extortion by “agents of Wells Fargo
and Co.” [DE-49 at 5]. However, the Debtor either has been unsuccessful in enforcing
those debts or has abandoned them. Thus, the only asset in the bankruptcy estate of
significant value is the subject Real Property.

2

 

Transfer of Liens to Proceeds of Sale, finding that it was in the best interest
of the bankruptcy estate, as well as all secured and unsecured creditors of
the estate, to allow the Chapter 7 Trustee to sell the Real Property free of all
liens.2 [DE-471].

Notwithstanding her own prior proposal to sell the Real Property, the
zDebtor now opposes any such sale. Whi|e claiming in her Schedules to own
the real estate in fee simple absolute, she now takes the position that the
Rea| Property is held by her solely in a fiduciary capacity for the benefit of
her adult children and, therefore, the residence is not subject to sale by the
Chapter 7 Trustee as an asset of the bankruptcy estate. ln so arguing, the
Debtor relies upon a revocable Trust Agreement she executed on
September 19, 1977, pursuant to which the Debtor, as Grantor, agreed that
the property would be received, held, managed, and “otherwise dealt with”
by the Debtor as Trustee. A Deed from Celeste Gold Broughton, Grantor, to
Celeste Gold Broughton, Trustee, was recorded in Book 2544, Page 594 in
the Office of the Wake County Registry on the same day that this Trust

Agreement was executed [DE-511, Ex. B].

 

2 All claims secured by the real property would then attach to the proceeds of the sale.
[DE-471].

 

Since the Debtor has asserted this argument, the Chapter 7 Trustee
. now moves by the present motion for an order terminating the 1977 Trust
Agreement and declaring that full legal and equitable beneficial title of the
Real Property resides in the Debtor such that the property is subject to the
debts of the Debtor, thereby clarifying that the Real Property is in fact an
asset of the bankruptcy estate. [DE-510].

ll. DlSCUSS|ON

The operative facts underlying this matter are not subject to dispute.
Specifically, the authenticity of the Trust Agreement, Trust Deed, and the
prior Orders entered by this and other courts are not in question lt is the
application of the law to these documents which dictates the result.

The Chapter 7 Trustee's motion calls upon the Court to determine
whether the Real Property at issue is in fact property of the estate even
though the Debtor claims to hold such property solely in a fiduciary capacity
for the benefit of others.

The Court begins by examining the 1977 Trust Agreement. The Trust
at issue is a simple, straight-forward living trust. The Trust Agreement
identifies the Debtor as both the Grantor and the Trustee, Under Article ll of
the Trust Agreement, the Debtor (as Grantor) is the sole beneficiary of the

Trust during her lifetime. Under Article lll, the Debtor (as Grantor) has the

 

sole authority to modify, amend or revoke the Trust Agreement. [DE-511-4].
As such, the Debtor has the full authority to appoint the remainder interest in
all the trust assets to herself, in addition to her life interest Thus, the Debtor
holds the full beneficial interest in the trust assets, along with her full legal
title as Trustee. The Real Property at issue was deeded to this living trust.
Because the Debtor is both the Trustee and the sole beneficiary of the Trust,
all legal and equitable title remained with her. “[W]here the holder of the
legal title and the cestui que trust are one and the same person, the result is
a merger of the legal and equitable title, defeating the trust and ordinarily
conferring a fee simple title upon the person holding the legal title and
beneficial interest.” Blades v. Norfolk S. Rv. Co., 224 N.C. 32, 37, 29 S.E.2d
148, 151 (1944); Odom v. l\/lorgan, 177 N.C. 367, 99 S.E. 195, 196 (1919)
(“lt is . . . held generally that where the legal and equitable title of real estate
both vest in the same person, the equitable title will merge in the legal estate,
and absolute ownership will ensue divested of the trust.”).

The Wake County Superior Court reached the same conclusion in a
prior proceeding involving the Debtor’s interest in this same Real Property.
See Justi'n John Gold Brouqhton, Robert B. Brouqhton, Jr., and Celeste Gold
Brouqhton v. Robert B. Brouqhton, No. 88 CVS 6157 (“the State Court

Order”). [DE-510-5]. ln that action, the Wake County Superior Court granted

 

a motion by the defendant (the Debtor’s ex-husband) to designate the Real
Property as subject to sale under execution issued upon the judgment
against the Debtor. The Debtor contended in that prior action, as she does
now, that the Real Property was held by her in a fiduciary capacity as a

trustee. Therefore, the Debtor argued, as trust property, the Real Property

was not exposed to her personal debts or judgments After examining the .

1977 Trust Agreement, the Superior Court held as a matter of law that,
because the Debtor has “unbridled discretion, power, and control . . . to
withdraw the real property from the trust” and as the beneficiary of the trust,
“has the authority to exercise complete power and control over the real
property and its disposition and use,” that the Debtor, in fact, owns the Real
Property. Accordingly, the Superior Court held that the Real Property could
be sold under execution to satisfy`the judgment against the Debtor. [ld. at
7-8].

For all these reasons, the Court concludes that, despite the execution
of the Trust Agreement and the deed transferring the Real Property into the
trust, the Debtor retained full legal and beneficial title to the Real Property
and continued to do so until the commencement of the present bankruptcy
proceeding. When the Debtor filed her bankruptcy petition, such Real

Property then became part of the bankruptcy estate. § 11 U.S.C. §

6

 

541(a)(1) (stating that a bankruptcy estate includes “all legal or equitable
interests of the debtor in property as of the commencement of the case”).

Having determined that the subject Real Property became part of the
bankruptcy estate notwithstanding the trust arrangement, the question
remains as to whether the relief sought by the Chapter 7 Trustee -- namely,
termination of the 1977 Trust Agreement -- is warranted By the terms ofthe
Trust Agreement, the trust estate include both real and personal property.
The Chapter 7 Trustee does not challenge the ownership of any personal
property held by the Trust. Rather, the Chapter 7 Trustee only seeks a
determination that the Real Property is no longer subject to the terms of the
Trust Agreement and that the Real Property is an asset of the bankruptcy
estate. As such, it would appear that the Chapter 7 Trustee is seeking only
a modificatior), and not a termination, of the 1977 Trust Agreement.

North Carolina law allows for the modification or termination of a trust
“if the continuation of the trust on its existing terms would be impracticable
or wasteful or impair the trust’s administration.” N.C. Gen. Stat. § 360-4-
412(b). Here, the Chapter 7 Trustee has asserted that both the marketing of
the property and the maximizing of the potential proceeds for the benefit of

the bankruptcy estate have been impeded as a result of the state of the

 

property’s title and the claims made by the Debtor based thereon.3 [DE-51O
at 4]. The Court, pursuant to the Chapter 7 Trustee's l\/lotion, has already
allowed the property to be sold free of liens, thereby removing the
impediments arising from the liens of the secured creditors S_e_e 11 U.S.C.
§ 363(f). The deed purporting to convey the property to the Debtor as trustee
for the Debtor’s living trust, however, remains a cloud on the title and an
impediment to conveying marketable title for the benefit of the bankruptcy
estate. For the reasons stated M, the Court concludes that the living trust
created by the 1977 Trust Agreement serves no legal purpose with respect
to the Real Property because full legal and beneficial title to such Real
Property resided in the same person, that being the Debtor. When the
Debtor commenced her bankruptcy proceeding, this Real Property became
property of the bankruptcy estate and thus became subject to administration
by the Court.

For all these reasons, the Court concludes that continuation ofthe trust
on its existing terms would be impracticable and wasteful and further would

impair the effective administration of the bankruptcy estate. Accordingly, the

 

3 While the Debtor now claims that she does not hold full legal and beneficial title to the
Real Property, the Debtor previously took a contrary position when she sought to
mortgage the property to secure her personal debts Those secured debts are now being
enforced in this bankruptcy by the sale of the property that the Debtor mortgaged

8

 

Court concludes that removal of the Real Property from the trust estate
established by the 1977 TrustAgreement is warranted pursuant to N.C. Gen.
Stat. § 360-4-412(b). With the modification of the 1977 Trust Agreement,
the Debtor can no longer claim that she holds legal title to the property as a
fiduciary for the benefit of others

ln sum,- the Court concludes that, notwithstanding the execution of the
1977 Trust Agreement, full legal and equitable title to the Real Property
resided in the Debtor. With the commencement of the bankruptcy
proceeding, such property became an asset of the bankruptcy estate and
thus subject to administration and liquidation by the Chapter 7 Trustee. lt is
the intent of this Court that the modification of the 1977 Trust Agreement as
requested by the Chapter 7 Trustee will clear title to the Real Property and
permit the Chapter 7 Trustee to proceed with his obligation to sell such
property, distribute the proceeds, and close the bankruptcy estate as
expeditiously as possible.

lT lS, THEREFORE, ORDERED that the “Chapter 7 Trustee’s l\/lotion
to Terminate Trust and to Revert Legal Tit|e of Real Property to Property of
the Estate of the Debtor” [DE-510] is GRANTED, and the 1977 Trust
Agreement is hereby MODlFlED so as to no longer apply to the real property 4

located at 2529 White Oak Road, Raleigh, North Carolina.

 

lT lS FURTHER DECLARED that full legal and beneficial title having
been retained by the Debtor, Celeste Gold Broughton, the real property
located at 2529 White Oak Road, Raleigh, North Carolina, is subject to
administration and liquidation by the Chapter 7 Trustee as property of the
Debtor’s bankruptcy estate.

lT lS SO ORDERED.

Entered this thej:_day of October, 2018.

m"\_
§
!

Mt.;

lN RE|D NGER
ETD STAT Dlé/TR|CT JUDGE

10

